Citation Nr: 0203950	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  96-47 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Guadalupe Lopez, Agent


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
March 1950 and from September 1950 to October 1951.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from an August 1997 decision of the 
Board of Veterans' Appeals (the Board).  In the August 1997 
decision the Board found that new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury had not been submitted.  The Court 
vacated the August 1997 Board decision and remanded the case 
to the Board for another decision taking into account matters 
raised in its order.  

The Board in March 1999 advised the appellant's 
representative of the opportunity to submit additional 
evidence and argument in support of the appeal.  The Board 
received additional evidence and argument in April 1999.  In 
May 1999 the Board issued a decision that that new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of an eye injury had not been 
submitted.  The veteran appealed this decision and the Court 
in October 2000 affirmed the May 1999 Board decision.  
Thereafter, the Court in July 2001 on reconsideration revoked 
the October 2000 decision and issued an order vacating the 
May 1999 Board decision and remanding the case for another 
decision taking consideration matters raise in its order.

The Board in November 2001 advised appellant's representative 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  The Board received additional 
written argument from the representative in February 2002.


FINDINGS OF FACT

1.  The veteran did not appeal a Regional Office (RO) 
decision in January 1953 that denied service connection for 
an eye disorder. 





2.  The veteran did not complete an appeal of the October 
1970 RO decision that declined to reopen the claim, after 
being issued a statement of the case in June 1971.

3.  The Board in January 1981 affirmed the June 1980 RO 
decision that declined to reopen the claim; thereafter, he 
did not appeal the RO decision on this matter in September 
1984.

4.  In November 1990 the Board affirmed an August 1989 RO 
decision that declined to reopen the claim and the veteran 
did not appeal the Board's decision that new and material 
evidence had not been submitted regarding residuals of an 
injury to the left eye.

5.  Evidence regarding a disability of the right eye added to 
the record since the RO decision in September 1984 or since 
the Board decision in November 1990 regarding the left eye 
does not bear directly or substantially upon the issue at 
hand and is essentially duplicative or cumulative; it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1984 decision 
wherein the RO declined to reopen the claim of entitlement to 
service connection for residuals of a right eye injury is not 
new and material, and the claim for service connection is not 
reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


2.  Evidence received since the November 1990 decision 
wherein the Board declined to reopen the claim of entitlement 
to service connection for residuals of a left eye injury is 
not new and material, and the claim for service connection is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence the Board considered in November 1990 
when it declined to reopen the veteran's claim of entitlement 
to service connection for residuals of an eye injury included 
service medical records and a record of medical treatment 
after service that will be reported herein.  The veteran 
filed his initial claim with VA in 1952.  He reported an 
injury to both eyes since about August 1949, with small sore 
places on the eyelids and occasional quivering of the lids.  
He reported treatment during military service in 1949.  The 
RO asked him for other treatment information and obtained his 
service medical records.

The veteran's distant vision was reported as 20/20 
bilaterally on a January 1949 medical examination for 
military service.  Externally the eyes showed no significant 
abnormality, the pupils were equal and there was normal 
accommodation to light.  In May 1949 conjunctivitis was 
reported and his bilateral vision was 20/30.  He was treated 
in June 1949 for third degree burns of both eyelids sustained 
in an accident lighting a gas stove.  He was given eyewash 
and ointment and advised to wear dark glasses.  He was seen 
twice within a week for boric acid wash and ointment, noted 
improved and returned to duty.  Late in June 1949 it was 
reported that he had worn glasses since age 11, had broken 
them last month going to school, and that studying had given 
him a headache.  It was reported that three weeks earlier in 
a gas explosion he had burned hair, eyelids and brows and was 
"blind" for "almost 2 hrs".  His visual acuity was 20/40 and 
20/50, and he was given refraction.

In July 1949 he was evaluated on several occasions for vision 
complaints that were reported to be interfering with his 
schooling.  It was noted that he was missing too much time 
from school due to eye trouble.  On one occasion he reported 
blurred vision and photophobia, and an examiner mentioned 
conjunctivitis and refractive error.  On two occasions he 
reported blurring of vision of two months duration and some 
irritation.  The diagnosis was conjunctivitis.

In mid July he was seen again on referral with 20/30 visual 
acuity, report of conjunctivitis and need of glasses.  A 
consultant reported 20/40 and 20/50 acuity and treatment was 
cyclopedic refraction.  Late in July 1949 his vision 
complaints were blurring of vision and photophobia, with 
conjunctivitis and refractive error listed as tentative 
diagnoses.  An eye consultant reported varied visual acuity 
from 20/80 bilateral, 20/40-70 right and 20/25-40 left, and 
noted "almost epicanthus" of both eyes.  

Slit lamp examination was reportedly negative with a small 
corneal scar on the right eye.  Convergence was characterized 
as all right and he had a normal pupil examination.  He was 
to have visual fields.  Again in late July his visual acuity 
was 20/80 without glasses, and he complained of very blurred 
vision and supra-orbital headache for more than a month.  He 
claimed sunglow a great deal with headaches.  Reported 
refraction included 20/40 right and 20/25 left, and previous 
evaluation findings were noted.  

In August 1949 it was reported that he had worn glasses since 
age 11, and had been blind for several hours after a recent 
explosion.  The ophthalmology evaluation found 20/25 
precycloplegic and 20/20 postpsycloplegic and J-1, with 
prescribed correction.  The examiner reported no night 
blindness in spite of fields under atropine of 20/25 in both 
eyes.  It was reported on a March 1950 separation examination 
that his distant vision was 20/40 bilateral, and that he had 
burned his face in 1949.  External examination found no 
significant abnormality, pupils were equal and there was 
normal accommodation to light.



On a September 1950 examination to reenter military service 
the veteran's distant vision was reported as 20/29 and 20/22, 
and no eye defect was reported.  External examination 
reportedly found no significant abnormality, pupils equal, 
and normal accommodation to light.  Hospitalization late in 
1950 noted medial extension of the lids.  A July 1951 medical 
record entry noted that he was to have eyeglasses fitted.  
The October 1951 separation medical examination reported 
20/40 bilateral distant vision, corrected to 20/30 in both 
eyes, and near vision J-1.  No eye diagnosis was recorded in 
the summary of defects and diagnoses.  The eyes were normal 
on the clinical evaluation.

In developing the veteran's initial claim for service 
connection for eye injury residuals, the RO obtained VA eye 
examinations in August and September 1952.  On the initial 
examination, he reported that his eyes bothered him and that 
he had no treatment since being discharged.  The examiner 
reported mild residual scarring of the right eyelid without 
cosmetic defect, clear cornea and normal hyperopia with 
slightly microphtaline eyes.  Microphthalmos is a 
developmental defect causing reduction in size of the eye 
with cornea opacities, retina and choroid scarring and other 
abnormalities.  1039 Dorland's Illustrated Medical Dictionary 
(28th ed. 1994).  

The ophthalmologist reported being unable to improve the 
veteran's uncorrected bilateral visual acuity of 20/50.  The 
examiner noted his vision was recorded variously and 
peculiarly throughout the records, and that he stated his 
eyelids were burned in military service.  The examiner noted 
the eyes were small and widely set apart, and that both 
cornea were clear.  The examination form showed a diagnosis 
of decreased visual acuity of 20/40 in both eyes.

The same VA ophthalmologist examined him in September and 
reported 20/40 bilateral visual acuity and marked epicanthus 
that was felt to probably be the result of congenital partial 
amblyopia and slight refractive error.  The examiner found 
that the veteran's vision could not be improved with any lens 
above 20/40, and reported that retinoscopy revealed only a 
small refractive error.  

Epicanthus which is a normal characteristic in some races and 
congenital abnormality sometimes in others is a vertical fold 
of the skin on either side of the nose sometime covering the 
inner canthus which is an angle at either end of the fissure 
between the eyelids.  256, 564 Dorland's Illustrated Medical 
Dictionary (28th ed. 1994).  The examiner referred to the 
service medical records that showed 20/20 visual acuity at 
induction and questionable 20/29 and 20/22 visual acuity at 
discharge.  The examiner felt uncertain about the cause for 
the decreased vision to make a diagnosis, but that 
malingering did not seem to be a factor.  The diagnosis was 
decreased visual acuity of 20/40 in both eyes. 

Thereafter the veteran was referred outside of VA for another 
eye examination.  In January 1953 that examiner reported a 
diagnosis of compound hyperopic astigmatism, simple hyperopia 
of the left eye and bilateral amblyopia, cause undetermined.  
Hyperopia is an error of refraction.  797 Dorland's 
Illustrated Medical Dictionary (28th ed. 1994).  The 
corrected visual acuity was 20/40.  The examiner believed the 
veteran could see better than 20/40 from the appearance of 
his eyes, but could not prove it with a malingering test.  

The physician noted a history of poor vision since the 
veteran's eyes were burned in service, headaches almost every 
night and frequent sores on the eyelids.  Symptoms were loss 
of vision, headaches, eye burning and sore eyes at times.  
The examiner noted normal lids with no paralysis or muscular 
imbalance, and that the pupils reacted to light and 
accommodation.  The examiner found clear corneas, no scarring 
visible, all media clear, normal appearing fundi, and no 
evidence of disease of the optic discs.  Visual fields were 
reported as normal. 

After a review of the records, the RO in January 1953 denied 
service connection for "eye pathology".  The rating board 
found that the veteran had a constitutional or developmental 
abnormality with amblyopia, astigmatism and hyperopia listed 
in the rating decision.  The rating decision referred to the 
service medical records and recent VA examinations.  The RO 
issued notice of the determination in February 1953.  

The next pertinent communication from the veteran regarding 
the eyes was in 1970.  He recalled that in military service, 
fire from a gas heater hit his face and that his eyes 
bothered him.  He stated that he was issued eyeglasses and 
that his eyes appeared to have floaters.  In response to an 
RO letter advising him of the need for new and material 
evidence, he submitted a report of recent eye examination 
that mentioned the burn of the face and eyes sustained in 
military service and a complaint of blurred vision.  

The examiner found his best-corrected visual acuity was 20/60 
in both eyes and that he had concentrically constricted 
visual fields.  The examiner felt that the veteran had a 
genetic condition, Waardenburg's syndrome, which is an 
autosomal (chromosome) dominant disorder (165, 1643 Dorland's 
Illustrated Medical Dictionary (28th ed. 1994)), and that 
some discoloration of the iris was the only abnormality of 
the eye.  The examiner recommended a reevaluation to 
determine the cause of his loss of vision and stated that he 
found nothing to explain it.  

The veteran also submitted several lay statements and a 
medical statement noting complaints of headaches and vertigo.  
The lay statements also mentioned eye weakness since military 
service.  The medical statement noted the complaints of 
headaches and vertigo for a year, and that VA recommended a 
brain examination that they could not do.  The diagnosis was 
rule out brain damage.  

The RO in October 1970 declined to reopen the claim, and the 
veteran disagreed but did not complete an appeal after being 
furnished a statement of the case in June 1971.  His notice 
of disagreement mentioned that VA could find nothing wrong 
with his eyes, and advised him that perhaps his eye trouble 
was due to other factors.  He said that he suggested a brain 
tumor and nervousness. 

The veteran again sought to establish service connection for 
an eye disability in 1979, claiming injury to both eyes in 
1949.  The RO received the report of VA hospital admission in 
late 1979 for septoplasty that noted he had a history of 
thermal burn of the left eye in 1949.  

An examination found the pupils were equal and reacted to 
light and accommodation, and the extraocular movements were 
intact.  There was no reference to any eye disorder.  He 
submitted several lay statements that recalled the 
circumstances of the burn he sustained during military 
service, and a letter from his employer that referred to 
"sickness" of the eyes. 

The RO declined to reopen the claim in June 1980, and the 
Board in January 1981 affirmed the decision.  The Board found 
on the basis of this record that, in essence, the veteran did 
not currently have any pathology of the eye compatible with 
post trauma residuals as evidenced by examination in 1970, 
and the record during and after military service.  The Board 
observed that refractive error noted before and after the eye 
injury was not considered a disability under the law.  The 
Board denied service connection for claimed residuals of an 
eye injury upon concluding that current visual impairment was 
not incurred in or aggravated by military service.

Early in 1981 the RO received reports of the veteran's three 
VA hospital admissions which it had requested earlier.  The 
March 1980 report contained no mention of any eye problem.  
Readmission in September 1980 for orthopedic and sinus 
disorders showed a significant past history for thermal burn 
of the right eye in 1949.  During this admission he was 
evaluated for a several-month history of seeing dark shadows 
and moving streaks in both eyes and episodic right eye 
orbital pain and pressure.  He also complained of tearing of 
both eyes and night vision difficulty for a year.  External 
examination was within normal limits, and he was described as 
having almond-shaped eyes and a wide nasal bridge.  Motility 
was full and the report noted he appeared esotropic, but that 
pupillary light reflex aligned.  The lids and cornea were 
clear, both eyes had markedly generalized constriction of 
visual fields, and there was decreased visual acuity with 
essentially normal fundus examination.  The report did not 
contain any diagnosis for either eye.

The admission in November 1980 was directed to low back and 
hemorrhoid complaints, but again reported the history of 
right eye thermal burn.  There was no reference to any 
diagnosis for the eyes or treatment. 


The next pertinent communication from the veteran was in 
1983, accompanied by several lay statements that had been 
considered previously.  VA medical records dated in mid-to-
late 1984 showed several hospital admissions for other 
complaints.  One report from July 1984 noted the pupils were 
small but reactive, and that the extraocular movements were 
intact and the sclerae white.  Readmission in August 1984 
noted the pupils were equal, round and reactive to light, and 
that the extraocular movements were intact.  He also 
submitted medical records dated in 1950 that did not refer to 
the eyes.  

The RO in September 1984 declined to reopen the claim, noting 
that the veteran had not submitted new and material evidence.  
The RO advised him of the determination by letter dated in 
November 1984.  

The veteran mentioned the eyes in correspondence to the RO in 
1986.  The RO sent a letter advising him of the previous 
rating decisions and the need for new and material evidence.  
He then filed a nonservice-connected disability pension claim 
supported with VA hospital records dated in early 1987.  The 
report noted central retina vein occlusion (CRVO); probably 
non-ischemic, with 20/60 right and 20/400 left visual acuity.  
He complained of right eye watering and decreasing vision in 
the left eye.  

Readmission later in 1987 reported CRVO, ischemic type and 
cystoid macular edema (CME), both of the left eye.  It was 
reported his ocular history was significant for bilateral 
blepharoplasties with congenital tela canthus.  During this 
admission he received argon laser panretinal photocoagulation 
(PRP) to the left eye.  Earlier contemporaneous VA medical 
records reported visual field testing and normal extraocular 
movement and pupils reactive to light.

VA granted the claim for nonservice-connected disability 
pension in June 1987 and advised the veteran of the 
determination.  The veteran in June 1989 sought to reopen his 
claim for service connection of the eye disability.  

He submitted additional VA medical records showing ongoing 
observation for CRVO and CME of the left eye, and several lay 
statements previously considered.  The RO decision in August 
1989 found he did not submit new and material evidence.  He 
disagreed regarding a burn injury to the left eye and the 
statement of the case discussed both eyes. 

In his appeal he once again recalled how the eyes were 
injured in military service and mentioned the statements 
submitted on his behalf.  He asserted that before the 
incident his vision was 20/20, and that it deteriorated 
immediately after the accident to the extent that he had to 
use corrective lenses, and had then experienced a gradual 
loss of vision.  He asserted the accelerated loss of vision 
was due to the accident, and that he now had blurry vision in 
the left eye and his right eye was gradually worse.

The veteran's hearing testimony recalled that he did not wear 
glasses before the accident, but that he had progressive 
problems with his vision after the accident (Transcript (T) 
2-3).  He stated that he had trouble reentering military 
service and mentioned his eyes to examiners (T 4-5).  The 
veteran stated that after military service he received 
glasses from an eye clinic through the years and he mentioned 
VA treatment from the late 1970's (T 5-6). 

The Board in November 1990 issued a decision that held the 
veteran had not submitted new and material evidence to reopen 
the claim for residuals of a left eye injury.  The Board 
found, in essence, that the current left eye disorder did not 
originate with his military service, that any refractive 
error was developmental and could not be a basis for service 
connection.  The veteran received notice of his appeal 
rights.  The correspondence exchange with the RO in mid 1991 
was directed to claims for other disorders, which the RO 
adjudicated early in 1992.

The pertinent VA clinical records showed ongoing eye 
treatment, specifically noting in 1989 decreased visual 
acuity secondary to retinal vein occlusion.  



In 1990 and 1991 CRVO and cystoid macular edema were reported 
with only finger counting ability in the left eye.  One entry 
in 1991 mentioned a complaint of right eye watering and noted 
improved to normal visual field in the right eye.  The 
veteran reported the award of Social Security Administration 
(SSA) retirement benefits for himself and his spouse began 
early 1994.  

The veteran in June 1996 sought to reopen his claim for 
service connection for residuals of an eye injury with the 
submission of duplicates of service medical records 
previously considered, and historical VA and Board documents 
that were issued in connection with previous adjudication 
determinations in this matter. 

The representative late in 1997 submitted additional records 
in seeking reconsideration of the August 1997 Board decision.  
The diagnosis of presbyopia was noted in a 1992 record entry.  
Presbyopia is hyperopia and impairment of vision due to 
advancing years or to old age.  1349 Dorland's Illustrated 
Medical Dictionary (28th ed. 1994).  Early in 1991 he 
reportedly had 20/20 visual acuity in the right eye and no 
vision in the left eye.  There were numerous optical records 
for eyeglasses.

The representative in December 1998 provided written argument 
indicating that a VA physician had advised the veteran that 
his visual loss was the result of the eye injury in service.  
In response to Board correspondence in March 1999 inviting 
the submission of additional evidence or argument, the 
appellant's representative filed a brief and provided 
duplicates of VA outpatient records dated in November 1998.  
In the written argument it was asserted the VA report 
verified that the veteran's decreased visual acuity was not 
due to normal progression (cataracts) but due to burns to the 
veteran's eyes caused by inservice injury.

The November 1998 VA outpatient report showed that the 
veteran had lost vision in the left eye in 1986 from 
undetermined etiology, and that currently he had atrophy of 
both eyes.  

The assessment was that he had a visually significant 
cataract in the right eye, refractive error, and finger 
counting ability at one foot in the left eye status post 
"PRP" and possible CVRO stable.  It was again noted that the 
veteran recalled that he had an explosion to the face and 
eye, and was not able to see well afterwards.

There was no additional evidence submitted following the 1999 
Board decision.  The representative, in early 2002, did 
provide additional argument in the matter on appeal.


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. 

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified. For example, if service connection was 
denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.

"Notice" means written notice sent to a claimant or payee at 
his latest address of record.  38 C.F.R. § 3.1(q).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the Court erred in adopting the test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174. 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the case at hand according 
to the standard articulated in 38 C.F.R. § 3.156(a).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence exists, and 
brought to the attention of the RO or the Board, it was not 
requested or accounted for.  In implementing the VCAA, VA 
provided in section 3.159(c)(1) that it will make reasonable 
efforts to help a claimant obtain relevant records from non-
Federal-agency sources including records from private medical 
care providers, current or former employers, and other non-
Federal government sources.  VA would also assist claimants 
by requesting relevant records in the custody of a Federal 
agency or department.  Although the veteran in 1984 mentioned 
being seen at Corpus Christi Naval Hospital in the first six 
months after his military service, and for a period of time 
after that, as well as at San Antonio VA clinic, he did not 
state these records, if existing, supported his claim for 
service connection of a disability of the eyes.  

In essence, he did not establish relevancy and the VCAA does 
not define relevancy.  However, in Counts v. Brown, 6 Vet. 
App. 473 (1994), the Court discussed a number of 
circumstances where it found that the duty to assist had not 
been breached because the appellant had made no showing of 
the relevance of the desired evidence to the claim for 
benefits and the relevance was not readily apparent.  The 
Court also cited to the definition of "relevant evidence" 
contained in Rule 401 of the Federal Rules Evidence:  
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence".  However, in this case there existed 
contemporaneous competent evidence against a fact of 
consequence so in absence of any assertion that the remote 
records constituted evidence supporting the claim, the Board 
believes there is no obligation to build upon ample negative 
evidence.  Further the relevancy test under the VCAA applies 
to records held in Federal facilities as well as private 
sources.

On the question of existence of remote records the Board 
believes there is a legitimate question of credibility.  The 
Board must observe that the veteran was discharged from 
military service in October 1951 and that he indicated no 
treatment since military service on his initial VA 
application in May 1952, eight months later.  Then, on the 
initial VA examination in August 1952, approximately ten 
months after separation from military service, it was 
expressly noted that that he had no treatment or 
hospitalization since discharge.  Thereafter on examinations 
in September 1952 and January 1953 there was no history given 
of any treatment for the eyes since military service or other 
evidence that supported a claim for service connection.  
Thus, he made no contemporaneous reference to any relevant 
treatment when he actively sought to establish service 
connection.  

However, in filing to reopen the claim in 1970 he did mention 
an optical provider since 1950, but he did not mention 
treatment he later claimed to have received from VA and 
another source.  Further, he stated in other correspondence 
in 1971 that VA, in essence, found nothing to explain his 
vision problem and a medical statement in 1970 essentially 
corroborated his statement.  

More than 30 years after service he recalls treatment 
immediately after service, but this contradicts 
contemporaneous records.  In any event, the Board believes no 
duty to assist exists since the appellant has not established 
relevancy of any remote records to the issue at hand.

As for SSA records, the Board observes that the SSA benefit 
reported initially in 1994 was not based on disability and 
there is no assertion by or on behalf of the veteran that 
relevant SSA records exist.  Thus the Board finds no 
obligation for further development through the SSA. 

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statement of the case, 
and other correspondence pertinent to the current claim.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim, and in fact did so.  The record shows 
that the appellant was given ample opportunity to identify 
evidence that could support the claim.  

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claim as the appellant or his 
representative has not identified relevant evidence that is 
outstanding.  

Therefore, the Board concludes that the veteran has not 
indicated the likely existence of any relevant evidence that 
has not already been obtained that would be crucial in the 
claim from the standpoint of substantiating compliance with 
the applicable law or VA regulations, including the VCAA.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

The representative argued in February 2001 that the VCAA 
impacts this case.  The Board agrees but believes that the 
appellant has been advised of the evidence needed.  Further, 
the appellant's representative has not established relevancy 
of any other evidence although arguing the veteran is unsure 
of the type of evidence needed.  On this point the Board has 
noted there have been relevant RO and Board decisions and 
notices to the appellant that explained the reasoning against 
reopening his claim, and directed him to the character of the 
evidence needed to support the claim.  

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations 
and applicable law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these revised rules, to the extent 
applicable to this appeal, do not provide any rights other 
than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  The VCAA is not an 
excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  


New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for residuals of an eye injury.  The current claim has been 
directed to both eyes.  However, the left eye was most 
recently the subject of a final Board decision in November 
1990.  

The Board decision was limited to the left eye, apparently 
focusing on the notice of disagreement.  In the substantive 
appeal the veteran referred to both eyes and the discussion 
in the statement of the case mentioned the eyes.  In any 
event, the right eye was most recently the subject of a final 
RO decision in September 1984 that addressed both eyes and 
the reference to both eyes in the substantive appeal after 
the 1989 RO decision could be viewed as a timely notice of 
disagreement regarding the right eye.  Thus it would be 
inaccurate to refer to the November 1990 Board decision as 
the most recent denial on any basis for a disability of both 
eyes, and in this decision, the Board has included findings 
of fact and conclusions of law in accord with this analysis.  
In essence, applying the applicable law and regulations 
liberally, the application to reopen the claim regarding the 
right eye has remained open since 1989. 

When the Board or the RO finally denies a claim, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. 
§§ 7104(b), 7105; 38 C.F.R. §§ 20.1100, 20.1103.  If new and 
material evidence is presented, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  
However, the first element is whether new and material 
evidence has been submitted and if not, then the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

Generally, when the RO or the Board finally denies a claim, 
it may not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is clear and 
unmistakable error (CUE) in a prior determination.  Regarding 
CUE, the Board must point out that in the May 1997 decision, 
the appellant was alerted to the fact that such a claim, as 
then available, was not properly before the Board.  The Board 
in December 1997 denied the motion for reconsideration of the 
May 1997 decision upon finding the Board had not committed 
obvious error of fact or law.  The October 2000 Court 
decision, although revoked, did inform the appellant that 
decisions prior to 1990 had become final, and that to date, 
the appellant had not filed a CUE with respect to any of 
those decisions.  


The 1990 Board decision became final after the appeal period 
to the Court expired.  There has been no effort undertaken to 
file a CUE claim, although the appellant has been informed 
through Board and Court decisions that such a claim has not 
been properly filed. 

The Bord must observe there is no argument for any 
nonstatutory basis to find the final determination nonfinal.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), Simmons v. 
West, 14 Vet. App. 84, 91 (2000), Tetro v. Gober, 14 Vet. 
App. 100 (2000) and Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998).

Review of the RO's findings in the September 1984 decision 
shows, in essence, that it found evidence regarding the eyes 
submitted since a 1981 Board decision was cumulative, or did 
not serve to warrant review of the finding that the eye 
injury did not result in residual disability.  The Board in 
1981 found the eye injury he sustained was healed and without 
residuals, that subsequent deterioration was not the result 
of the inservice injury, and that he had no current eye 
pathology compatible with past trauma

Review of the Board's findings of fact in the November 1990 
decision shows, in essence, that it found evidence regarding 
a left eye disorder submitted since a 1981 Board decision was 
either cumulative or referred to more recent eye problems not 
linked to service, and that refractive error as a 
developmental abnormality was not subject to service 
connection.  

Regarding an eye disability, the Board noted in its decision 
that the service medical records showed a burn injury to eye 
lids, but no presence of an eye disability or abnormality as 
a chronic residual of the injury in service, and that the 
CRVO and CME of the left eye were not shown until many years 
after service and not linked to service.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  Thus the pertinent 
determination for the right eye is the September 1984 RO 
decision, and for the left eye it is the November 1990 Board 
decision.  

The Board has considered the applicability of the VCAA, which 
amplifies the duty to notify and assist under section 5103A.  
However, the Board has noted that the Act, by its terms, does 
not require the Board to reopen a claim where new and 
material evidence has not been submitted.  The veteran has 
been afforded ample assistance in the development of the 
claim and he has supplemented the record with his own 
testimony in earlier consideration of his claim.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding residuals of an eye 
injury to warrant reopening the veteran's claim for service 
connection.  The specified basis of the RO's determination in 
1984 or the Board's 1990 denial is not changed materially by 
the additional evidence that collectively shows ongoing 
treatment for essentially the same eye disorders shown 
previously and not linked to service then or in the more 
recent treatment records.  

The evidence recently received from the representative and of 
which initial consideration by the RO was waived is 
essentially cumulative of earlier evidence and does nothing 
to establish the onset of any current eye disability during 
service.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim.  The additional 
evidence regarding an eye disability of either eye is 
cumulative, thereby failing the first test.  It does not 
offer any additional evidence on that issue of value to the 
matter at hand.  
The Board must point out that the 1998 VA report submitted 
merely recites a history of eye injury in service, but does 
not include any comment from the examiner that the current 
eye disability is linked to service.  Although the 
representative argues otherwise, the Board is unable to agree 
with that interpretation of the record.  There is nothing 
observed from a liberal reading of the examiner's report that 
could be arguably interpreted as favorable to the claim.  In 
addition, there is nothing in the representative's 
presentation suggesting that other records exist that include 
the favorable nexus opinion.  The representative appears to 
rely solely on the report provided which is misinterpreted.  

Although the Court order remanding the case mentioned hearing 
testimony as having been submitted in connection with the 
claim to reopen, the record does not show that.  The most 
recent hearing was conducted in early 1990 and the Board 
considered the testimony when it reviewed the claim later in 
1990.  The Board must observe that the veteran was equivocal 
in responding to questions from his representative as to 
whether he had continual eye problems after the injury in 
service, and whether pain and headache problems all started 
with that injury.  He also contradicted service medical 
record information that he wore glasses since childhood (age 
11) by stating he did not wear glasses before the injury (T 
1-2, 4).  

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, being duplicative or cumulative.  
The specified basis of the Board's 1990 denial is not changed 
materially by the additional evidence showing ongoing 
treatment for eye disability shown previously, and not linked 
to service then or in the more recent treatment records.  A 
singular reference to cataract several decades after service 
may be new, but viewed in the context of other evidence, is 
in no way material to the issue at hand.  What is notable is 
that previously reviewed evidence included several specialist 
examinations, including an opinion he obtained, that 
evaluated the veteran with knowledge of his military history 
and did not find any connection between his eye problems and 
the injury to the eyes in military service.  Nothing 
submitted with the current claim takes issue with the earlier 
competent medical opinions.  


As for the right eye, he has had some visual acuity defect, 
but the record does not seem to attribute this to more than 
refractive error or developmental defect.  What the evidence 
since 1984 does not show is any connection of a right eye 
visual defect to military service.  Although some records 
note flash burn of the right eye by history, nothing links 
any visual acuity deficit in the right eye to military 
service.  

The CVRO and CME of the left eye is the overwhelming 
disability here and nothing added to the record since 1990 
links the left eye disability to military service.  The Board 
must explain that refractive error and congenital or 
developmental defects mentioned at various times in the 
record are not disorders for which service connection may be 
granted or compensation paid.  38 C.F.R. § 3.303(c).  
Although one examiner early on opined that the veteran had a 
hereditary disorder, in view of that report the examiner 
apparently did not link it to the visual acuity deficit.

Although the representative argues regarding the significance 
of lay evidence, under the VCAA "competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159(a)(2)).  

There are numerous lay statements that attest to matters 
within a lay person's competence, but such evidence is 
cumulative since a lay person is not competent to opine on 
matters such as medical diagnosis or etiology of disease.  
For example, as the rule implementing the VCAA explains, a 
lay person would not be competent or qualified to offer 
medical opinions or to diagnose a medical condition.  

Thus, the evidence is essentially cumulative of earlier 
evidence regarding both eyes.  As such it is not so 
significant that it must be considered in order to decide the 
merits of the claim fairly.  38 C.F.R. § 3.156(a).  

This includes the evidence added since the Board decision in 
1997 that included a written presentation by the appellant's 
representative, and a medical evaluation from 1998 that shows 
only currently diagnosed disability of the eye, but offers no 
opinion linking the disorder to service.  The same analysis 
applies to the records showing he was given corrective lenses 
at various times and mention presbyopia.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of 
an eye injury, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler, 
supra.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
residuals of an eye injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

